25 Ill. App. 3d 555 (1975)
323 N.E.2d 450
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
JOSEPH HALL, JR., Defendant-Appellant.
No. 58917.
Illinois Appellate Court  First District (5th Division).
January 10, 1975.
Rehearing denied February 6, 1975.
*556 Howard T. Savage, of Chicago (Sheila Bator and Howard O. Edmonds, of counsel), for appellant.
Bernard Carey, State's Attorney, of Chicago (Patrick T. Driscoll, Jr., and Michael A. Tyrrell, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgment affirmed.